Citation Nr: 0636204	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  03-17 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation in excess of 40 
percent for peripheral neuropathy of the right lower 
extremity.

3.  Entitlement to an initial evaluation in excess of 40 
percent for peripheral neuropathy of the left lower 
extremity.

4.  Entitlement to an initial compensable evaluation for 
impotence.

5.  Entitlement to an initial evaluation in excess of 70 
percent for post-traumatic stress disorder (PTSD). 

6.  Entitlement to an effective date earlier than September 
26, 2000 for the grant of service connection for diabetes 
mellitus, peripheral neuropathy of the right lower extremity, 
peripheral neuropathy of the left lower extremity, and 
impotence.  

7.  Entitlement to an effective date earlier than September 
26, 2000 for an award of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
December 2001, February 2002, January 2003, August 2003, and 
April 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Des Moines, Iowa.

The issues of entitlement to an effective date earlier than 
September 26, 2000 for the grant of service connection for 
diabetes mellitus, peripheral neuropathy of the right lower 
extremity, peripheral neuropathy of the left lower extremity, 
and impotence and for an award of a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  On November 22, 2004, prior to the promulgation of a 
decision in the appeal, the VA received notification from the 
appellant's representative that the appellant had withdrawn 
his appeal with respect to the issues of entitlement to an 
initial evaluation in excess of 20 percent for diabetes 
mellitus, entitlement to an initial evaluation in excess of 
40 percent for peripheral neuropathy of the right lower 
extremity, and entitlement to an initial evaluation in excess 
of 40 percent for peripheral neuropathy of the left lower 
extremity.

2.  The veteran's service-connected impotence does not result 
in deformity of the penis.

3.  During the entire appeal period, the veteran's PTSD has 
been manifested by occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
and mood; PTSD has not been manifested by total occupational 
and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issues involving 
entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, entitlement to an initial evaluation 
in excess of 40 percent for peripheral neuropathy of the 
right lower extremity, and entitlement to an initial 
evaluation in excess of 40 percent for peripheral neuropathy 
of the left lower extremity have been met.  38 U.S.C.A. § 
7105(d)(5) (West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 
20.204(a), (b) (2006).

2.  The criteria for an initial compensable evaluation for 
service-connected impotence are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Code 
7522 (2006).

3.  The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the issues of entitlement to an initial 
compensable evaluation for impotence and entitlement to an 
initial evaluation in excess of 70 percent for PTSD, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  

A letter dated in February 2004 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and a statement of the case 
(SOC) was provided to the veteran in April 2004.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2004 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).     

Since the RO assigned the disability ratings at issue here 
for the veteran's service-connected disabilities, and the 
Board has concluded that the preponderance of the evidence is 
against assigning higher ratings, there is no question as to 
an effective date to be assigned, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded VA examinations in April 2004.  38 
C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The April 2004 
VA examination reports are thorough and supported by VA 
outpatient treatment records.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Withdrawal of Issues

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2006). Withdrawal may be made by the appellant or 
by his or his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204 (a).

In November 2004, the veteran's authorized representative 
submitted a VA Form 21-4138, Statement in Support of Claim, 
withdrawing the claims of entitlement to an initial 
evaluation in excess of 20 percent for diabetes mellitus, an 
initial evaluation in excess of 40 percent for peripheral 
neuropathy of the right lower extremity, and an initial 
evaluation in excess of 40 percent for peripheral neuropathy 
of the left lower extremity.  As the veteran has withdrawn 
his appeal prior to the Board issuing a decision on the 
merits of his claim, there remain no allegations of errors of 
fact or law for appellate consideration with respect to these 
issues.  Accordingly, the Board does not have jurisdiction to 
review these appellate issues and they are dismissed.

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service connection 
for impotence and PTSD.  As such, it is not the present level 
of disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

a.	Impotence

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support a compensable 
rating at any time during the appeal period.

The veteran's impotence is currently rated as noncompensably 
disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 
7599-7522.  Impotence does not have a specific diagnostic 
code.  When a veteran is diagnosed with an unlisted 
condition, it must be rated under an analogous diagnostic 
code.  38 C.F.R. §§ 4.20, 4.27.  The diagnostic code is 
"built-up" by assigning the first two digits from that part 
of the schedule most closely identifying the part of the body 
involved and then assigning "99" for the last two digits 
for all unlisted conditions.  Then, the disease is rated by 
analogy under a diagnostic code for a closely related disease 
that affects the same anatomical functions and has closely 
analogous symptomatology.  Therefore, the appellant's 
service-connected impotence is rated according to the 
analogous condition of penis deformity, with loss of erectile 
power.

Under Diagnostic Code 7522, a 20 percent disability rating 
will be assigned when there is deformity of the penis with 
loss of erectile power.  In every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.  In this regard, it is important to note that 
as a result of his impotence, the veteran is being paid 
special monthly compensation for loss of use of a creative 
organ under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a). 

The April 2004 VA examination report noted that the veteran 
stated that all erectile activity stopped about 20 years ago.  
The examiner diagnosed the veteran with impotence, most 
likely secondary to longstanding diabetes.  However, the 
examiner specifically noted that there was no penile 
deformity.  

There is no doubt that the veteran has suffered a loss of 
erectile power, however, the prime criteria under Diagnostic 
Code 7522 is a deformity of the penis.  The veteran's 
treatment records, and VA examination reports, are silent as 
to any penile deformity.  

Consequently, the Board must conclude that the disability is 
properly evaluated as noncompensably disabling under the 
schedular criteria.  Moreover, there are no identifiable 
periods of time, since the effective date of service 
connection, during which this condition has been shown to be 
compensably disabling, and thus higher "staged ratings" are 
not warranted.  

The Board notes that there is not a separate diagnostic code 
under the rating schedule for impotence (except as impotence 
may be associated directly to a deformity of the penis, as 
described).  Instead, the award for such impotence is 
intended to be made solely with reference to the statutory 
amount payable for loss of use of a creative organ, and the 
veteran has received that award.  

The veteran does not meet the criteria for a compensable 
rating under Diagnostic Code 7522 and no higher evaluation 
can be assigned pursuant to any other potentially applicable 
diagnostic codes.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to impotence nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record does not support a compensable rating 
for impotence at any time during the period of this appeal. 

b.	PTSD

Initially, the Board notes that in addition to the veteran's 
psychiatric disability, he also suffers from numerous 
physical disabilities for which he has been granted service 
connection including diabetes mellitus and associated 
peripheral neuropathy of both lower extremities, amputation 
of the distal third right foot, renal dysfunction with 
hypertension, and impotence.  In addition, the veteran 
suffers from other physical disabilities in which he has not 
been granted service connection including inguinal hernia, 
hepatitis C, and porphyria cutanea tarda.  Further, the 
record indicates that the veteran also suffers from alcohol 
dependency.  

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support a rating in 
excess of 70 percent for the veteran's PTSD at any time 
during the appeal period.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.   Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 70 percent disability rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting; inability to establish and 
maintain effective relationships).  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The findings of record indicate that during the entire appeal 
period, the veteran's PTSD symptoms match none of the rating 
criteria for a 100 percent rating.  Medical evidence from 
November 2000 to September 2002 indicate that the veteran 
exhibited symptoms of depression; restricted/constricted 
affect, memory impairment, decreased concentration, sleep 
impairment with nightmares, intrusive thoughts and 
flashbacks, avoidance of others, and irritability.  

Global Assessment of Functioning (GAF) scores assigned range 
from a low of 30 for depression and mental functioning in 
January 2001 to a high of 60 in November 2000.  The Board 
notes that the veteran's GAF was noted to be 45 in January 
2001, 50 from March 2001 to February 2002, 55 in April 2002 
and September 2002, and 59 at the last VA examination in 
April 2004.  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  A GAF score of 21-30 
contemplates that the examinee's behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment.  A GAF score of 41-
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupation, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
A GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See DSM-IV at 44-47. 

Although the GAF score assigned in January 2001 was 30, 
indicating that the examinee's behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment, such score is not 
dispositive of the evaluation issue, and it must be 
considered in light of the actual symptoms of the veteran's 
disorder.  In this case, the GAF score for the veteran's PTSD 
was 55.  The GAF score of 30 was specifically due depression 
and mental functioning secondary to diabetes mellitus.  While 
the GAF scores of 55 and 30 assigned in January 2001 reflect 
the functioning assessment for this month, this GAF score of 
30 appears to be inconsistent with the evidence as whole from 
the date of the veteran's claim in September 2000.  In fact, 
a medical consultant review summary dated within one week of 
the January 2001 VA examination indicates that the veteran's 
mental status was generally adequate although he was somewhat 
morose and his affect was somewhat constricted.  The 
functional assessment indicated that the veteran was able to 
understand instructions and procedures although he might have 
some trouble with short term memory. His attention and 
concentration were limited by general fatigue resulting from 
physical illness.  His judgment was noted to be adequate.  
The diagnosis was depression secondary to multiple physical 
problems.  The examiner noted that were it not for physical 
problems, the veteran's mental impairment would allow him to 
do work-like activities without significant limitations.  

There has never been any indication of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation as to 
time or place, or memory loss for names of close relative, 
own occupation or own name.  

Records from Social Security Administration indicate that the 
veteran's mother reported that the veteran did not go out and 
visit others; that he participated in no social activities; 
that he didn't see family or friends except for her; that he 
got along well with former employers, supervisors, and 
coworkers; that the veteran lived alone but did not do any 
household chores, outside chores, or drive; that he ran his 
own errands with help.  

The veteran reported that he cannot drive or exercise or do 
yard work or cleaning.  He stated that his mother did the 
shopping and cooked for him.  He also stated that he usually 
spent most of his time alone.  With respect to his mother's 
comments, the veteran noted that he did not have 
transportation, and he usually had diarrhea, so he had to 
stay home.  He also noted that his hepatitis C and erectile 
dysfunction prevented him from having intimate relationships.  
The veteran reported that people didn't want to be around him 
because they were afraid of contracting hepatitis C.  

The SSA examiner noted in February 2001 that the veteran was 
somewhat immobilized by his physical problems so his 
activities of daily living were constricted; and as noted 
above, that were it not for his physical problems, his mental 
impairment would allow him to do work like activities without 
significant limitations.   

At the April 2004 VA examination, the examiner noted that the 
veteran had not received treatment since September 2002 and 
had stopped taking his psychiatric medication.  The VA 
examiner noted that he felt that the veteran was not 
competent to manage VA fund, not due to his PTSD, but due to 
his alcohol dependency as the veteran reported that he had 
been drinking a half of 1/5 of whiskey per day several days 
per week for the past year.  The examiner noted that the 
veteran bathes/showers and brushes his teeth every day.  The 
veteran reported that he has a cleaning lady who did his 
laundry, cleaning, and grocery shopping.  The veteran 
reported that he went out about twice a week and that he paid 
his bills.

The Board notes that the veteran has submitted a July 2004 
letter from his landlord stating that the veteran had never 
been late with his rent payment, that he was a very good 
tenant and was a very friendly person.  In addition, the 
veteran has submitted an August 2004 letter from Dr. ZS who 
stated that the veteran was under his care and it was his 
opinion that the veteran was competent to handle financial 
matters.

Therefore, the Board finds that the veteran's symptoms do not 
exceed the criteria for the 70 percent rating.  The criteria 
for a 100 percent rating are met when the veteran experiences 
total occupational and social impairment, which is clearly 
not demonstrated in this case.  

Upon consideration of all of the relevant current evidence of 
record, the Board finds that the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas; but is not manifested by total occupational and 
social impairment.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record does not support a grant in excess of 
a 70 percent rating for PTSD at any time during the period of 
this appeal. 


ORDER

The issue of entitlement to an initial evaluation in excess 
of 20 percent for diabetes mellitus is dismissed.

The issue of entitlement to an initial evaluation in excess 
of 40 percent for peripheral neuropathy of the right lower 
extremity is dismissed.

The issue of entitlement to an initial evaluation in excess 
of 40 percent for peripheral neuropathy of the left lower 
extremity is dismissed.

Entitlement to an initial compensable evaluation for 
impotence is denied.

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.


REMAND

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  For the remaining issues on appeal, the 
veteran was not provided adequate notice of the type of 
evidence necessary to establish an effective date for his 
awards of service connection and increased evaluations.  
Thus, this case is being remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the type of evidence that is needed to 
establish an effective date.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the 
awards of service connection for diabetes 
mellitus, peripheral neuropathy of the 
right lower extremity, peripheral 
neuropathy of the left lower extremity, 
and impotence, as well as for an award of 
a TDIU, as outlined by the Court in 
Dingess/Hartman v. Nicholson.
 
2.  The case should then be reviewed.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


